The opinion of the Court was delivered by
Mr. Justice Gary.
5 The record in this case is presented in such shape that it is almost impossible to gather a correct understanding of the issues involved. For instance, it is stated in the record that “the pleadings and general scope of this cause appear in previous decisions of this Court.” The cases of In re Perry, 42 S. C., 183, and Moore v. Perry, 42 S. C., 369, show that the statements of the case for hearing on appeal to' this Court, should contain within itself all that is necessary to be considered by this Court, and that this Court cannot 'be called upon to look elsewhere for necessary statements.
A consideration of the exceptions, in the light of the facts properly before this Court for consideration, fails to show error on the part of the Circuit Judge. The Court does not deem it necessary to set forth additional reasons to- those assigned by the Circuit Judge in considering the questions raised by the exceptions, as they are satisfactory to this Court.
It is the judgment of this Court, that the judgment of the Circuit Court be affirmed.
6 Petition for rehearing was filed July 3, 1899, and remit-titur stayed. On November 29, 1899, the petition was refused, and remittitur ordered down.